Case 2:20-cv-03718-DSF-KS Document 4 Filed 04/23/20 Page 1 of 5 Page ID #:148

                                                            4/23/2020
                                                                 DD




                                                2:20-cv-03718-DSF(KSx)
Case 2:20-cv-03718-DSF-KS Document 4 Filed 04/23/20 Page 2 of 5 Page ID #:149
Case 2:20-cv-03718-DSF-KS Document 4 Filed 04/23/20 Page 3 of 5 Page ID #:150
Case 2:20-cv-03718-DSF-KS Document 4 Filed 04/23/20 Page 4 of 5 Page ID #:151
Case 2:20-cv-03718-DSF-KS Document 4 Filed 04/23/20 Page 5 of 5 Page ID #:152
